1

2

3

4

5

6

7

8

9                            IN THE UNITED STATES DISTRICT COURT

10                        FOR THE EASTERN DISTRICT OF CALIFORNIA

11

12    DANIEL ALEM,                                       No. 2:17-cv-0343-KJM-DMC-P
13                       Plaintiff,
14            v.                                         ORDER SETTING SETTLEMENT
                                                         CONFERENCE
15    M. CURRY, et al.,
16                       Defendants.
17

18           Plaintiff, a prisoner proceeding pro se, brings this civil rights action pursuant to 42 U.S.C.

19   § 1983. The court has determined that this case will benefit from a settlement conference.

20   Therefore, this case will be referred to Magistrate Judge Kendall J. Newman to conduct a

21   settlement conference at the U. S. District Court, 501 I Street, Sacramento, California 95814 in

22   Courtroom #25 on September 26, 2019 at 1:30 p.m.

23           A separate order and writ of habeas corpus ad testificandum will issue concurrently with

24   this order.

25           In accordance with the above, IT IS HEREBY ORDERED that:

26           ///

27           ///

28           ///

                                                        1
1

2             1. This case is set for a settlement conference before Magistrate Judge Kendall J.

3                 Newman on September 26, 2019 at 1:30 p.m. at the U. S. District Court, 501 I Street,

4                 Sacramento, California 95814 in Courtroom #25.

5             2. A representative with full and unlimited authority to negotiate and enter into a binding

6                 settlement on the defendants’ behalf shall attend in person.1

7             3. Those in attendance must be prepared to discuss the claims, defenses and damages.

8                 The failure of any counsel, party or authorized person subject to this order to appear in

9                 person may result in the imposition of sanctions. In addition, the conference will not

10                proceed and will be reset to another date.

11            4. The parties are directed to exchange non-confidential settlement statements seven days

12                prior to the settlement conference. These statements shall simultaneously be delivered

13                to the court using the following email address: kjnorders@caed.uscourts.gov. Plaintiff

14                shall mail his non-confidential settlement statement Attn: Magistrate Judge Kendall J.

15                Newman, USDC CAED, 501 I Street, Suite 4-200, Sacramento, CA 95814 so that it

16                arrives at least seven (7) days prior to the settlement conference. The envelope shall

17                be marked “SETTLEMENT STATEMENT.” The date and time of the settlement

18                conference shall be prominently indicated on the settlement statement. If a party

19                desires to share additional confidential information with the court, they may do so
20                pursuant to the provisions of Local Rule 270(d) and (e).

21            5. Judge Newman or another representative from the court will be contacting the parties

22
     1
       While the exercise of its authority is subject to abuse of discretion review, “the district court has the authority to
23   order parties, including the federal government, to participate in mandatory settlement conferences… .” United States
     v. United States District Court for the Northern Mariana Islands, 694 F.3d 1051, 1053, 1057, 1059 (9 th Cir.
24   2012)(“the district court has broad authority to compel participation in mandatory settlement conference[s].”). The
     term “full authority to settle” means that the individuals attending the mediation conference must be authorized to
25   fully explore settlement options and to agree at that time to any settlement terms acceptable to the parties. G.
     Heileman Brewing Co., Inc. v. Joseph Oat Corp., 871 F.2d 648, 653 (7th Cir. 1989), cited with approval in Official
26   Airline Guides, Inc. v. Goss, 6 F.3d 1385, 1396 (9th Cir. 1993). The individual with full authority to settle must also
     have “unfettered discretion and authority” to change the settlement position of the party, if appropriate. Pitman v.
27   Brinker Int’l., Inc., 216 F.R.D. 481, 485-86 (D. Ariz. 2003), amended on recon. in part, Pitman v. Brinker Int’l., Inc.,
     2003 WL 23353478 (D. Ariz. 2003). The purpose behind requiring the attendance of a person with full settlement
     authority is that the parties’ view of the case may be altered during the face to face conference. Pitman, 216 F.R.D.
28   at 486. An authorization to settle for a limited dollar amount or sum certain can be found not to comply with the
     requirement of full authority to settle. Nick v. Morgan’s Foods, Inc., 270 F.3d 590, 596-97 (8th Cir. 2001).
                                                                 2
1

2       either by telephone or in person, approximately two weeks prior to the settlement

3       conference, to ascertain each party’s expectations of the settlement conference.

4

5    Dated: August 1, 2019
                                                  ____________________________________
6                                                 DENNIS M. COTA
7                                                 UNITED STATES MAGISTRATE JUDGE

8

9

10

11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26

27
28

                                              3
